NO. 07-06-0272-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

OCTOBER 17, 2006

______________________________


SHEON ANTHONY POLK, 
									Appellant

v.

THE STATE OF TEXAS, 
									Appellee


_________________________________

FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

NO.  52,536-A; HON. HAL MINER, PRESIDING

_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
	Appellant Sheon Anthony Polk appeals his conviction for possession of a controlled
substance after a plea of guilty pursuant to a plea bargain.  The certification of appeal
executed by the trial court does not disclose that he has the right of appeal; rather it states
that he has no right of appeal.  By letter dated September 29, 2006, this court notified
appellant of this circumstance and that the appeal was subject to dismissal.  The court also
requested that he either supply us with an amended certification illustrating that he has a
right to appeal or inform us why we should continue the appeal, by October 9, 2006.  That
deadline has elapsed and we have received neither a response nor amended certification. 
Thus, we dismiss the appeal.  See Tex. R. App. P. 25.2(d) (requiring that the appeal be
dismissed if a certification that shows that the defendant has a right of appeal has not been
made part of the record).
	Accordingly, the appeal is dismissed.		

							Brian Quinn
						          Chief Justice


Do not publish.